                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


ROCHELLE DUPLANTY,
ESTATE OF ROCHELLE DUPLANTY,

                      Plaintiffs,
       v.

UNITED STATES OF AMERICA, et al.,                                   Case No. 17-cv-0026-bhl

                      Involuntary Plaintiffs,
       v.
NATIONSTAR MORTGAGE LLC, et al.,

                  Defendants.
______________________________________________________________________________

               ORDER DISMISSING CASE WITHOUT PREJUDICE
______________________________________________________________________________

       On January 6, 2017, the plaintiff, Rochelle DuPlanty – who is proceeding without
counsel – filed a complaint and paid the filing fee. (ECF No. 1.) On that same day, the Clerk of
District Court mailed the pro se plaintiff an informational packet including both federal and
Wisconsin rules regarding service; AO Form 440 Summons in a Civil Action and Proof of
Service; AO Form 398 Notice of a Lawsuit and Request to Waive Service of a Summons; AO
Form 399 Waiver of the Service of Summons; and Local Form Consent to Proceed before a
Magistrate Judge.
       The plaintiff subsequently filed additional documents, including a “Notice of Removal”
on January 10, 2017 (ECF No. 2); “Notice of Transfer/Change of Venue” on February 6, 2017
(ECF No. 3); “Notice to the Clerk” of “Order of Dismissal of State Action” on February 6, 2017
(ECF No. 4); “Notice Official Examination & Order” on August 29, 2017 (ECF No. 5); “Official
Report & Examination/Notice of Judicial Action & True Bill” on September 6 (ECF No. 6); and
“Judicial Writ of Execution & Attachment Levy & Executive Order” on October 10, 2017 (ECF
No. 7). None of the filings, however, included Proofs of Service upon the named defendants.
       Under Rule 4(l) of the Federal Rules of Civil Procedure, a plaintiff must provide proof of
service of the summons and complaint to the court. If a defendant is not served within 90 days




            Case 2:17-cv-00026-BHL Filed 10/26/20 Page 1 of 2 Document 9
after the complaint is filed, the court must dismiss the action without prejudice against the
defendant or order that service be made within a specified period of time, Fed. R. Civ. P. 4(m).
Over 45 months have passed since the complaint was filed and the plaintiff has not provided
proof of service of the summons and complaint.
       Accordingly, IT IS HEREBY ORDERED that the plaintiffs’ complaint, ECF No. 1, is
DISMISSED without prejudice. The Clerk is directed to enter judgment accordingly.

       Dated this 26th day of October, 2020.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




          Case 2:17-cv-00026-BHL Filed 10/26/20 Page 2 of 2 Document 9
